Citation Nr: 0730422	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a thyroid 
disorder (claimed as goiter), including as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The veteran had active service from June 1957 to September 
1960, including participation in Operation HARDTACK I.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
hypertension, goiter (diagnosed as hypothyroidism), and 
multiple benign skin nevi.  The veteran's NOD, received at 
the RO in October 2003 only expressed disagreement with the 
issue of service connection for goiter.  

Importantly, the issue of entitlement to service connection 
for thyroid problems and history of toxic goiter was 
previously denied in a June 1981 rating decision.  The 
veteran did not appeal that determination and the June 1981 
rating decision became final.  It is apparent that the RO 
must have reopened the veteran's previously denied claim, 
given the September 2003 decision on the merits; however, 
despite the RO's initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The reopened issue of service connection for a thyroid 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO denied service 
connection for a thyroid  disorder with history of toxic 
goiter.  A notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's June 1981 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a thyroid 
disorder, and therefore raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's June 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1981 rating decision which denied service 
connection for a thyroid disorder with history of toxic 
goiter; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a thyroid disorder, claimed as goiter, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.  Any 
defect with respect to the timing and/or content of the 
notice and assistance should be corrected on remand.

II.  New & Material Evidence

In a June 1981 decision, the RO denied service connection for 
a thyroid disorder with history of toxic goiter.  The basis 
of the denial was that a medical examiner in April 1981 noted 
only a history of toxic goiter, treated with radioactive 
iodine.  The examiner in April 1981 did not provide a 
diagnosis of a then-current thyroid disorder.  The RO 
therefore determined that despite evidence of in-service 
radiation exposure, the veteran did not have any residuals of 
the radiation exposure.  A notice of disagreement was not 
received within the subsequent one-year period.

Currently, the appellant contends that he has a thyroid 
disorder that began during service as a result of exposure to 
ionizing radiation.

Additional evidence has been added to the record, including 
current VA treatment records and a VA examination report from 
July 2003, which provide a current diagnosis of 
hypothyroidism.  

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have residuals of 
radiation exposure, including a thyroid and/or goiter 
disorder.  

Since the prior final decision, evidence has been added to 
the claims file, including a VA examination report containing 
a diagnosis of hypothyroidism.  This evidence cures the prior 
evidentiary defect; thus, the additional evidence submitted 
since the RO's June 1981 decision bears directly and 
substantially upon the specific matter under consideration, 
and by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a thyroid disorder (claimed 
as goiter) to include as due to ionizing radiation exposure, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.






REMAND

Having reopened the claim of service connection for a thyroid 
disorder, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  

38 C.F.R. § 3.311 (2007) provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation.  If a claim is based on a disease other than one 
of those listed in paragraph (b)(2) of this section, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

According to the March 2003 claim to reopen, the veteran 
appeared to assert that his claimed conditions of 
hypertension, a thyroid disorder (goiter) and tumors on his 
face were secondary to his service-connected asbestos-related 
lung disease.  In light of these assertions, the RO's request 
for VA examination was limited to current diagnoses and a 
request for a medical opinion as to whether the veteran's 
claimed conditions, if any, were related to the service-
connected asbestos-related lung disease.  Because the 
examiner opined that there was no relationship between any 
current hypertension, thyroid disorder, and/or benign skin 
nevi, the veteran's claim was denied.  The RO did not, 
however, consider whether the veteran's claimed conditions, 
particularly the thyroid problem, were related to in-service 
radiation exposure.  

In this regard, with regard to all claimed disorders, VA is 
obligated to ascertain whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  In this case, the RO did not 
consider the alternate theory of entitlement to service 
connection based on exposure to ionizing radiation.  

The July 2003 VA examination report reveals a diagnosis of 
hypothyroidism, and there is a history of toxic goiter.  
Importantly, non-malignant thyroid nodular disease is one of 
the listed radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(2).  Although it remains unclear as to whether the 
veteran's thyroid condition/disorder falls into the category 
of "non-malignant thyroid nodular disease," that 
possibility has not yet been ruled out by a competent medical 
professional.

In sum, the veteran was exposed to radiation during service 
during Operation HARDTACK I, and he may have a radiogenic 
disease.  That notwithstanding, the RO did not undertake any 
additional development with regard to the veteran's claimed 
disabilities as provided for under 38 C.F.R. § 3.311.  

Moreover, the veteran clarified his assertions regarding his 
claim in his VA Form 9, substantive appeal, received at the 
RO in September 2004.  The veteran explained that "toxic 
goiter" is actually a thyroid condition identified as 
thyroid toxicosis, which was manifested by neck swelling, 
bulging eyes, significant weight loss, pronounced heart beat 
and shaking.  The veteran was treated with radioactive iodine 
which "normalized" his thyroid for several years.  The 
veteran later developed hypothyroidism, which he believes is 
related to the initial condition, and exposure to radiation 
during service.  These assertions should be addressed by a 
competent medical professional to determine if there is a 
possible link between exposure to radiation during service 
and the veteran's current thyroid condition; or, at the very 
least, whether the veteran has a current thyroid disorder 
that is related to the in-service treatment for toxic goiter.  

If it is determined that the veteran does not have a 
"radiogenic disease" as defined by regulation, then 
additional development is required pursuant to 38 C.F.R. 
§ 3.311, because the evidence does confirm that the veteran 
participated in a "radiation risk activity."  

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

In light of the foregoing, the veteran should be examined to 
determine if he has a current thyroid disability that was 
incurred during service.  Additionally, a VA examiner should 
determine if the veteran's thyroid condition is "non-
malignant thyroid nodular disease" a radiogenic disease."  
Then, if appropriate, the claim should be referred to the 
Under Secretary for Benefits for additional development, to 
include, if necessary, an updated reconstructed dose 
estimate.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
thyroid condition.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed thyroid condition.  The 
examiner should identify if any such 
thyroid condition exists, and if so, 
should determine whether it is "non-
malignant thyroid nodular disease," or 
some other condition.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should refer the claim to VA's Under 
Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311(c), if 
appropriate.

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


